               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


ELI DANIEL BOSWORTH, # 412358                                           PLAINTIFF

v.                                                 CAUSE NO. 1:18CV407-LG-RHW

KENNETH CUNNINGHAM and
ANGELA L. FRENCH                                                     DEFENDANTS


                               FINAL JUDGMENT

      This cause is before the Court, sua sponte, for consideration of dismissal.

Pursuant to the Order issued this date and incorporated herein by reference,

      IT IS HEREBY ORDERED AND ADJUDGED that this cause be

DISMISSED WITHOUT PREJUDICE for failure to prosecute and obey Court

Orders.

      SO ORDERED AND ADJUDGED this the 15th day of July, 2019.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
